Edmonds, J.
It is not questioned, in this suit, that the high court of chancery in Jamaica had jurisdiction over the cause, the thing, and the parties, in the suit which these plaintiffs instituted there. The question therefore is as to the effect to be given here, to the decree which it pronounced thus within the scope of its lawful authority. If the judgment was in rem, it is well settled, that when pronounced in the forum rei sites, it is of universal obligation as to all the matters of right and title which it professes to decide in relation thereto. And by the general consent of nations it is held to be absolutely conclusive, (Story on Conflict of Laws, § 590,) qualified only with the limitation that the foreign tribunal had, in the given case, jurisdiction of the subject matter. (Rose v. Himely, 4 Cranch, 269.) This principle is not confined to controversies in relation to. lands, or to admiralty cases, or to cases involving the personal relations, but has been extended to the cases of creditors proceeding against the personal property of their debtor in the *605hands of third persons. (4 Cowen, 521, note. Holmes v. Remsen, 20 John. 229.) What was the Suit in Jamaica but a proceeding against the property of the testator in the hands of the executors, in favor of those who had a claim as strong and as well founded in law as if they had been creditors ? And wherein, in principle, did the judgment which was pronounced against the executors in Jamaica, differ from that which is awarded against the debtor’s debtor, in cases of garnishment? If the judgment is in personam, then it is admitted on all hands, says Judge Story, (Conflict of Laws, § 603, and Kents Com. vol. 2, p. 120,) that it is prima facie evidence to sustain an action, and is to be deemed right until the contrary is established, and may be avoided for fraud or want of jurisdiction. To this extent are all the authorities, from Walker v. Witter, (per Lord Mansfield, Douglas’ Rep. 1,) down to the present; the only dispute having been whether it should not be conclusive; or if examinable at all, how far, and whether any farther than the point of fraud or want of jurisdiction. In this controversy, I confess my inclination to side with Judge Story and Vice Chancellor Shadwell, in Martin v. Nicolls, (3 Simons’ Rep. 458,) and, indeed, the English courts generally, at the present day, (1 B. & Ad. 459: 2 Id. 951,) and hold it conclusive, except of course, for fraud, mistake, or want of jurisdiction. (See 1 Greenl. Ev. § 547; 1 Stark. Ev. 228; Cowen & Hill’s Notes to Ph. Ev. 637.) But all the American cases agree that w'here a foreign judgment comes incidentally in question it is conclusive. The principle on which the rule is founded, namely, that the point has already been decided between the parties, or their privies, by a court of competent jurisdiction, and that future litigation would be useless and ' vexatious, is just as applicable to foreign as to domestic judgments. But I do not know that it is necessary, in this case, to go the length of holding a foreign judgment to be conclusive; though if it were, I should be inclined to hold that as the better opinion in this country as well as in England. For the decision of the point before me, it is enough that I hold the judg*606ment to be prima facie evidence; and on that point there is no room for doubt. "
The next thing to consider is, how that rule applies to and affects this case. That depends on the true nature and character of the position which the defendant occupies; and ascertaining that, may determine the second question raised iipon the argument, whether there is a defect of parties. Id he to be regarde'd as a trustee for the cestuis que trust named iii the will of Watt, and for the purposes of the will ? for so it is insisted on the part of'the defendant; or as an administrator, independent in respect to the assets in his hands of any other administration of Watt’s effects, or as' administrator ancillary to the execution of the will by the executors and trustees named in it? The surrogate seems to have regarded him as an independent administrator with the will annexed, and to have ordered him to distribute the funds in bis hands agreeably to the directions of the will, without reference to the powers, or duties, or action of the foreign executors. This may have been, and probably was, because his attention was not called particularly to that point. . But it is easy to perceive that this was erroneous ; because, by that course the legatees who were not before him, may be bound by a decree to which they were not parties; or they may receive their several legacies, (in whole or in part,) twice over; or they may receive them to the exclusion of the creditors of the decedent. To regard him as a naked trustee, with his power and character of an administrator entirely at an end, would be equally erroneous. His whole authority over the estate is derived from his appointment as administrator under the statute; and his functions as such certainly do not cease by his having rendered an account, and been ordered by the proper tribunal to pay out the funds in his hands. His character and functions as an administrator continue, at least until he has obeyed that decree. In one sense, it is true, he is a trustee; that is, because the money be has in his hands does not belong to him, but to some third persons, for xvhbse benefit, or on whose behalf, he is to disburse it. But every administrator is in that sense a trustee, and ihat is be*607cause he is an administrator, and his functions and responsibilities continue until he is finally discharged. If a mere naked trustee, for whom is he such 7 for the legatees named in the will 7 for the foreign executor, or for the testator’s creditors 7 If for the creditors, for which ; those in this country, or those abroad 7 It seems to me that it is almost impossible for us, in this country, to answer these questions.
To regard the defendant either as a naked trustee for the legatees, or as an administrator independent of the foreign executors, necessarily involves the whole subject in embarrassments and difficulties. To regard him, however, as an administrator ancillary to the foreign executors, relieves it from those embarrassments and difficulties.
Then it becomes his duty, so far as he is an officer of this state, acting under our laws, to disburse the moneys he may receive, among the .creditors of the decedent, citizens here or otherwise, who present their claims here and seek the aid of our tribunals to enforce their collection, and the surplus, if any, he is to send abroad to the foreign executor, who is alone, under the will, clothed with the trusts of the will, and who alone has full authority to execute them.
If the effects abroad were in the hands of an administrator there, an administrator here might properly be regarded as independent ; each administering that part of the estate which he has in possession, and neither would be ancillary to the other. But that is not this case. The defendant derives his authority to intermeddle at all, in the first instance, from the executors abroad. He is appointed administrator with the will annexed, and for the purposes of the will; and his duty is, as soon as he has paid out such sums as by our laws are justly chargeable upon the funds in his hands, to remit the surplus to the foreign .executors, for the purposes of the will. If he is trustee for any one, he is so for the creditors for the amount of the claims which they may seek to enforce in our tribunals, and for the foreign executor for the surplus. But he is still an administrator, ancillary to the foreign executor^ for the purposes of the *608will, yet with independent obligations to pay out heve whatever our laws may decree in that regard.
Tills is his true character and position, as I gather it from the authorities. (Dawes v. Head, 3 Pick. R. 141. Brodie v. Bickley, 2 Rawle's R. 436.) And it necessarily follows that he is bound by a judgment against his principal abroad, as much as he would be by a judgment against his testator; and that in enforcing a claim against the estate through him as administrator, it is no more necessary than it would be in any ordinary collection suit against an administrator to bring in as parties all, whether creditors or legatees, who might be ultimately interested in the distribution of the fund in question.
There must, therefore, be a decree for the plaintiffs on both the points presented to me on this hearing.